                      Case 2:20-cv-00683-JCM-EJY Document 16 Filed 07/13/20 Page 1 of 4



                 1
                 2
                 3
                 4                               UNITED STATES DISTRICT COURT
                 5                                      DISTRICT OF NEVADA
                 6                                                 ***
                 7    INTERNATIONAL BROTHERHOOD OF                        Case No. 2:20-CV-683 JCM (EJY)
                      TEAMSTERS, LOCAL 631,
                 8                                                                         ORDER
                                                          Plaintiff(s),
                 9
                             v.
               10
                      TRANSDEV SERVICES, INC.,
               11
                                                        Defendant(s).
               12
               13
                             Presently before the court is movant International Brotherhood of Teamsters, Local 631’s
               14
                      (“the union”) motion to confirm arbitration award. (ECF No. 9). Respondent Transdev Services,
               15
                      Inc. (“Transdev”) filed a response (ECF No. 14), to which the union replied (ECF No. 15).
               16
                      I.     Background
               17
                             The instant motion arises from a controversy over arbitration. The union and Transdev
               18
                      were parties to a collective bargaining agreement (“CBA”) covering employees working for
               19
                      Transdev, a paratransit bus operator. (ECF No. 9). The CBA provided that employees were to
               20
                      be terminated only for “just cause” and set out procedures under which either could grieve
               21
                      disputes. (Id.)
               22
                             Ms. Veronese Day (“Day”) was a Transdev Employee and member of the union. (Id.)
               23
                      While working on May 18, 2018, Day called into Transdev’s dispatch department to report
               24
                      fatigue consistent with Transdev’s safety protocol. (Id.) Soon after, Transdev fired her for
               25
                      sleeping on the job and “misuse of time.” (Id.) The union filed a grievance on Day’s behalf,
               26
                      pursuant to the CBA procedures. (Id.)
               27
               28

James C. Mahan
U.S. District Judge
                      Case 2:20-cv-00683-JCM-EJY Document 16 Filed 07/13/20 Page 2 of 4



                1            The parties held their arbitration on June 6, 2019. (Id.) Three months later, the arbitrator
                2     issued an opinion ordering Transdev to reinstate Day with back pay. (Id.) Transdev has partially
                3     complied in that it reinstated Day. (Id.) It has not provided her with back pay. (Id.)
                4            The union now moves to confirm the arbitration award pursuant to 29 U.S.C. § 185.
                5     (ECF No. 9).
                6     II.    Legal Standard
                7            Labor Management Relations Act (“LMRA”) § 301, 29 U.S.C. § 185(a), confers district
                8     courts original jurisdiction over any action arising from a breach of a labor agreement. 29 U.S.C.
                9     § 185(a). The LMRA was enacted, in part, to incentivize compliance with CBAs. See Textile
              10      Workers Union of Am. v. Lincoln Mills of Ala., 353 U.S. 448, 454 (1957). The LMRA promotes
              11      arbitration to resolve disputes under these agreements. See id.
              12             The LMRA allows a district court to enforce an arbitration award entered pursuant to a
              13      CBA. See Sheet Metal Workers Int’l Ass’n, Local 359 v. Madison Indus., 84 F.3d 1089, 1091
              14      (9th Cir. 1990). The court may not review the merits of an arbitration award, but it may review
              15      whether the CBA governed the underlying grievance, and whether the parties agreed to arbitrate
              16      the dispute. United Steelworkers of Am. v. American Mfg. Co., 363 U.S. 564, 568 (1960); United
              17      Steelworkers of Am. v. Warrior & Gulf Navigation Co., 363 U.S. 574, 582–83 (1960). If the
              18      award plausibly interprets the contract, the court must enforce it. United Steelworkers of Am. v.
              19      Enterprise Wheel & Car Corp., 363 U.S. 593, 597 (1960). However, the court will not enforce
              20      an arbitration award that is unclear or vague. See Hanford Atomic Metal Trades Council v.
              21      General Electric Co., 353 F.2d 302, 307–08 (9th Cir. 1965).
              22             Typically, under the common law doctrine of functus officio, an arbitrator may not
              23      reconsider an issue that he has already decided. See Bosack v. Soward, 586 F.3d 1096, 1103 (9th
              24      Cir. 2009). However, an arbitrator can correct a clear mistake, complete an arbitration if the
              25      award is not final, or clarify an ambiguity within a final award. See McClatchy Newspapers v.
              26      Cent. Valley Typographical Union No. 46, 686 F.2d 731, 734 n.1 (9th Cir. 1982). Therefore, a
              27      court can remand an issue to the arbitrator for clarification even after the arbitration is complete.
              28      See, e.g., Hanford Atomic Metal, 353 F.2d at 308.

James C. Mahan
U.S. District Judge                                                   -2-
                      Case 2:20-cv-00683-JCM-EJY Document 16 Filed 07/13/20 Page 3 of 4



                1              Federal Rule of Civil Procedure 81(a)(6)(B) provides that the Federal Arbitration Act
                2     (“FAA”), 9 U.S.C. §§ 1 et seq, governs matters related to arbitration. Substantively, the FAA
                3     applies to parties involved in employment arbitration—proceedings involving an employee and
                4     employer directly. See 14 Penn Plaza LLC v. Pyett, 556 U.S. 247 (2009). However, Rule 81
                5     imports the FAA’s procedures into actions brought regarding labor arbitration—arbitration
                6     between an employer and a union acting on behalf of the employee—to the extent those
                7     procedures are consistent with the LMRA. See United Paperworkers Int’l Union v. Misco, Inc.,
                8     484 U.S. 29, 40 n.9 (1987).
                9     III.     Discussion
              10               The union seeks to confirm and enforce the arbitrator’s award of backpay. (ECF No. 9).
              11      Transdev argues that, due to the award’s ambiguity, it is unable to calculate the amount of
              12      backpay it owes because of controversy over Day’s purported duty to mitigate her lost income
              13      with other employment. (ECF No. 14).
              14               Normally, “a court must affirm an arbitral award ‘as long as the arbitrator is even
              15      arguably . . . acting within the scope of his authority.’” Van Waters & Rogers, Inc. v. Int’l Bhd.
              16      of Teamsters, 56 F.3d 1132, 1136 (9th Cir. 1995); see also Enterprise Wheel & Car, 363 U.S. at
              17      597. When a motion to confirm an arbitration award comes before the court, all the court must
              18      do is “determine whether the arbitrator interpreted the [CBA], not whether he did so correctly.”
              19      Hawaii Teamsters and Allied Workers Union, Local 996 v. UPS, 241 F.3d 1177, 1178 (9th Cir.
              20      2001).
              21               Here, the parties do not dispute the arbitrator’s authority to rule on the matter. (See ECF
              22      Nos. 9; 14; 15). Nor do they substantively dispute the award itself. (See id.) Transdev seeks
              23      clarification before it provides backpay. (See ECF No. 14). The award reads, in relevant part,
              24                      Promptly after receipt of this award, [Transdev] shall rescind the
                                      discharge and shall reinstate [Day] to her position and shall award
              25                      all pay and other contractual benefits she would have earned but
                                      for the improper discharge. In determining the amount of back pay
              26                      to actually award [Day], [Transdev] may deduct (from the
                                      calculated amount of back pay due) the amount of earnings, if any,
              27                      [Day] received from interim employment, i.e., between the date of
                                      discharge and the date of reinstatement to her position.
              28

James C. Mahan
U.S. District Judge                                                   -3-
                      Case 2:20-cv-00683-JCM-EJY Document 16 Filed 07/13/20 Page 4 of 4



                1     (ECF No. 9-2 at 84). The award does not specify an exact amount of backpay, nor does it
                2     provide a clear formula for how to determine the amount. This court will not interpret an
                3     ambiguous award. See Hanford Atomic Metal, 353 F.2d at 307–08.
                4            The same arbitrator who made the award is in the best position to provide the necessary
                5     clarity. See Reg’l Local Union No. 846 v. Gulf Coast Rebar, Inc., 194 F. Supp. 3d 1096, 1100–
                6     01 (D. Or. 2016). Remanding the award to the arbitrator for an exact calculation of backpay is
                7     not an “unwarranted judicial intrusion into the arbitrator’s interpretation of the contract.” ILWU
                8     Local 142 v. Land & Constr. Co., 498 F.2d 201, 206 (9th Cir. 1974). Pursuant to the union’s
                9     request, the parties have sixty (60) days to resubmit the issue to the arbitrator. (See ECF No. 15).
              10             The union also asserts it is entitled to attorney’s fees due to Transdev’s “unjustified”
              11      delays. (See ECF No. 15). This court has determined that the arbitrator’s award was ambiguous
              12      as to the amount of backpay owed. An award of attorney’s fees is appropriate only if Transdev
              13      “acted in bad faith, vexatiously, wantonly, or for oppressive reasons.” Int’l Union of Petroleum
              14      & Indus. Workers v. W. Indus. Maint., Inc., 707 F.2d 425, 428 (9th Cir. 1983) (quoting Alyeska
              15      Pipeline Servs. Co. v. Wilderness Soc’y, 421 U.S. 240, 258–59 (1975)). Transdev’s failure to
              16      abide by the arbitrator’s award was justified, as the amount it needed to pay was unclear.
              17      Therefore, the court will not award the union attorney’s fees.
              18      IV.    Conclusion
              19             Accordingly,
              20             IT IS HEREBY ORDERED, ADJUDGED, and DECREED that the union’s motion to
              21      confirm arbitration award (ECF No. 9) be, and the same hereby is, DENIED.
              22             IT IS FURTHER ORDERED that this matter be, and the same hereby is, REMANDED
              23      to the arbitrator for clarification as to the amount Transdev owes in backpay.
              24             IT IS FURHTER ORDERED that the parties shall resubmit this issue to the arbitrator
              25      within sixty (60) days of the issuance of this order.
              26             DATED July 13, 2020.
              27                                                    __________________________________________
                                                                    UNITED STATES DISTRICT JUDGE
              28

James C. Mahan
U.S. District Judge                                                   -4-
